 Case 1:20-cv-00323-LMB-IDD Document 6 Filed 04/20/20 Page 1 of 2 PageID# 44



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

MOHAMAD ALHAMMAMI,                            )
                                              )
                     Petitioner,              )
                                              )
       v.                                     )           Case No. 1:20-cv-323 (LMB/IDD)
                                              )
JEDIDAH HUSSEY, Director of the Arlington )
Asylum Office, U.S. Citizenship & Immigration )
Services, et al.,                             )
                                              )
                     Respondents.             )

                   JOINT STIPULATION OF VOLUNTARY DISMISSAL

       In this action, Petitioner sought an order to compel the U.S. Citizenship and Immigration

Services (“USCIS”) to complete its review of his asylum application. USCIS has completed its

review and has referred the matter to immigration court by issuing a referral notice and notice to

appear. In doing so, USCIS no longer retains the authority to adjudicate the asylum application

and Petitioner may pursue his asylum application with the immigration court. Accordingly, the

parties hereby stipulate and agree that the action be dismissed as the action is now moot.

Moreover, both parties stipulate and agree that each party shall bear its own costs, including any

possible attorneys’ fees or other expenses of this litigation. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

//

//

//
Case 1:20-cv-00323-LMB-IDD Document 6 Filed 04/20/20 Page 2 of 2 PageID# 45



     Respectfully submitted,

     G. ZACHARY TERWILLIGER                               /s/
     UNITED STATES ATTORNEY                ALFRED L. ROBERSTON, JR.
                                           Robertson Law Office PLLC
     By:            /s/                    6575 Edsall Road
     MATTHEW J. MEZGER                     Springfield, Virginia 22151
     Assistant U.S. Attorney               Tel: (703) 996-4005
     2100 Jamieson Avenue                  Fax: (703) 548-5006
     Alexandria, Virginia 22314            Email: rob@robertsonlawoffice.com
     Tel: (703) 299-3741
     Fax: (703) 299-3983
     Email: matthew.mezger@usdoj.gov
     Counsel for Respondents               Counsel for Petitioner




                                       2
